
	

113 SRES 523 IS: Expressing the sense of the Senate on the importance of the United States-India strategic partnership and the continued deepening of bilateral ties with India. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Warner (for himself, Mr. Cornyn, Mr. Kaine, and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the importance of the United States-India strategic
			 partnership and the continued deepening of bilateral ties with India. 
	
	
		Whereas the United States-India relationship is built on mutual respect for common values,
			 including democracy, the rule of law, a market economy,  and ethnic and
			 religious diversity, and bolstered by strong people-to-people ties,
			 including a 3,000,000-strong Indian American diaspora;Whereas the Senate places tremendous value on the relationship with India, and the bipartisan
			 Senate
			 India Caucus comprises 40 Senators and is the largest bilateral caucus in
			 the Senate;Whereas the United States and India have a unique opportunity, in the early days of the new
			 administration in India, to refresh the United States-India relationship
			 and work 
			 cooperatively to make progress that will benefit both of our countries in
			 a broad range of areas, including education, skills development,
			 infrastructure, and energy;Whereas a strong economic partnership between India and the United States requires a mutual respect
			 for innovation;Whereas an investment environment that fosters continued
			 research and development and the bilateral relationship between the United
			 States and India has resulted in
			 almost $100,000,000,000 in trade of goods and services in 2013;Whereas the
			 United States-India relationship is vital to promoting stability,
			 democracy, and economic prosperity in the 21st century;Whereas defense and security ties have led to nearly $10,000,000,000 in defense trade, and the
			 United States-India Defense Trade and Technology Initiative has
			 facilitated greater cooperation on joint development of defense platforms;Whereas counterterrorism cooperation is a growing and important aspect of the partnership given the
			 terrorist threats faced by both countries, including from groups such as
			 al Qaeda and Lashkar-e-Taiba;Whereas the United States values India’s role as a net security provider in the Indian Ocean Region
			 and promoter of regional stability and maritime security in the Asian
			 Pacific region; andWhereas India is a close partner of the United States in Afghanistan, has committed over
			 $2,000,000,000 in development assistance, and shares the United States
			 goal of a stable, democratic, and prosperous Afghanistan; Now, therefore,
			 be it
		
	
		It is the sense of the Senate that—(1)Prime Minister Narenda Modi should be able to address the United States Congress at the earliest
			 opportunity;(2)the United States Government should develop a clear strategic plan for its relationship with India
			 and hold a
			 robust strategic dialogue in New Delhi that lays out clear objectives and
			 deliverables to set a positive trajectory for the relationship and moves
			 from dialogue to action to build a path forward for more ambitious
			 cooperation;(3)the United States nominate and confirm an Ambassador to India as soon as possible;(4)the United States and India should continue to expand economic engagement, including finalizing  a
			 bilateral investment treaty and reviving  the Trade Policy Forum;(5)the United States Government should urge the Government of India to continue with its economic
			 liberalization reforms, including
			 lifting the caps on foreign direct investment and taking steps to enhance
			 protections
			 for intellectual property, and consider discussions with other
			 Asia-Pacific Economic Cooperation (APEC) forum nations about Indian
			 membership in APEC;(6)the United States and India should expand energy cooperation, by India fully implementing the 2008
			 civil nuclear pact, and the United States pursuing increased export of
			 liquefied natural gas to India;(7)the United States and India should continue to deepen defense and security cooperation, to include
			 expanded joint exercises and training,  sales and co-production, holding a 2+2 meeting of senior defense and foreign affairs officials, and reestablishing  the Defense Policy
			 Group; and(8)the United States Government  should urge the Government of India to modify its offset regime so
			 funds can flow to
			 a second tier
			 of Indian priorities such as education, skills development, or
			 manufacturing.
			
